Case 01-39517-sgj7 Doc 287 Filed 06/17/20 Entered 06/17/20 14:34:13 Page1of9

BTXN 127 (rev. 1/14)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

In Re: Nortex Drug Distributors, Inc.
Case No.: 01-39517-SGJ-7

Debtor(s)

6GR 002 607 607 602 “OP

 

APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

Comes now the undersigned, to make application for an order directing payment of unclaimed funds
now on deposit in the Treasury of the United States. Claimant isa _x creditor ___ debtor (check one)
in the above captioned bankruptcy case and on whose behalf these funds were deposited.

 

 

1. | Name of Claimant(s) Tarrant County

 

Name and Title of Authorizing Wendy B
: endy Burgess
2. Officer or Rep resentative . Tax Assessor-Collector
(f Claimant is an individual, skip Tarrant County
to Question No. 3)

 

 

 

 

 

 

 

 

 

 

3. | Current Mailing Address 100 E, Weatherford Street
Fort Worth, TX 76196
4, | Telephone Number 817-884-1100
5. | SS# (last 4 digits only) or EIN # 1S- (200 ((7O
6. | Amount Being Claimed $13,048.30
1, Wendy Burgess ,do hereby state under penalty of perjury that I am legally

entitled to claim these funds for whom the unclaimed funds were deposited into the treasury in the above
referenced bankruptcy case. | certify to the best of my knowledge that all information submitted in support
of this claim is true and correct.

Claimant Sj Ph (> me Signature

Subscribed and Sworn to Before Me this ~ ost of ( ali vi ge C

eeketh

 

 

 

Notary Arts vf ‘)
~ In and for the State oY TX
grrccy, CHARLOTTE J. TACKETT 4 |
}Notary Public-State of Texas Foci ; ' -
Notary ID #4576890 My commission expires / / A

Y” Commission Exp. JAN. 12, 2021

  

 

 
Case 01-39517-sgj7 Doc 287 Filed 06/17/20 Entered 06/17/20 14:34:13 Page 2 of 9

CERTIFICATE OF SERVICE

In accordance with 28 U.S.C. § 2042, the undersigned hereby certifies that on the date
designated below, a true and correct copy of the foregoing application with all required attachments was
mailed to:

Office of the United States Attorney
Attn: Unclaimed Funds

1100 Commerce Street, 3 Floor
Dallas, TX 75242

pate U¢-52RO

 
* Case 01-39517-sgj7 Doe 287 Filed 06/17/20 Entered o6/n 7/28 14:34:13 Page 3of9

a

ca

 

 

 

 

 

 

 

 

 

 

 

(ON —_ Se,
UNITED STATES BANKRUPTCY COURT PROOF OF CLAIM “7 \O) I) 5 cw te A
NORTHERN DISTRICT OF TEXAS (Secured) ~~ of
DALLAS DIVISION wm | | - G2RARTT PM br 34
In Re: NORTEX DRUG DISTRIBUTORS INC Case Number: 01-39517-11 ei a 8B SMRUPTCY
= Chapter: 11 Pwd Ss ANUP ICY COURT
Name of Creditor: _ OF RCE OF THE CLER
- 'TARRANT COUNTY (1 Check if you are aware that ALLAS, TEXAS
anyone else has filed a proof of

Name/Address Where Notices Should Be Sent: claim relating to your claim.

Elizabeth Weller al Check if you have never

LINEBARGER GOGGAN BLAIR received any notices from the

PENA & SAMPSON, LLP bankruptcy court in this case.

2323 BRYAN ST 1720 UNIVISION CTR ~

DALLAS, TX 75201-2644 (] Check if the address differs

from the address on the envelope

Telephone No: (214)880-0089 sent to you by the court. court use only

Facsimile: (214)253-2558

Email: dallas. bankruptcy@publicans.com
Number by which creditor identifies debtor: |_| replaces’

. This claim |] amends a previously filed claim, dated: td
See Attached Exhibits supplements ‘
1. BASIS FOR CLAIM: AD VALOREM TAXES
2. DATE DEBT WAS INCURRED: January 1 of each tax year, pursuant to Sections 32.01 and 32.07 of
the Texas Property Tax Code.

 

3. CLASSIFICATION OF CLAIM: _ Secured claim to extent of collateral value. Unsecured Priority claim
[11 U.S.C. 507 (a)(8)] to extent of any shortfall in collateral value and for personal
liability. Secured by Tax Lien §§ 32.01 and 32.05 of the Texas Property Tax Code.

 

4. TOTAL AMOUNTS OF CLAIM: $ 0.00 + $176,362.55 + §$ 0.00 = $ 176,362.55
(Unsecured) _ (Secured) (Priority) (Total)

Plus interest accruing at 12% per annum pursuant to Texas Property Tax Code §33.01 as allowed under 11 U.S.C. §506(b)
Make checks payable to: TARRANT COUNTY
Mail payments to:
2323 BRYAN ST 1720 UNIVISION CTR
DALLAS, TX 75201-2644

 

5. CREDITS AND SETOFFS: “The amount of the payments on this claim has been credited and deducted
for the purpose of making this proof of claim. In filing this claim,
claimant has deducted all amounts that claimant owes to debtor.

6. SUPPORTING DOCUMENTS: _ Attached court use only

 

 

DATE: MAR 04, 2002

Elizabeth Weller

TX Bar I.D. 00785514
Monica McCoy-Purdy

TX Bar I.D. 00788003
Michael W. Deeds

TX Bar 1.D, 05635450

 

Penalty for presenting fraudulent claim: Fine up to $500,000 or imprisonment up to 5 years,
I

 

r both. 18 U.S.C. §§ 152, 357]

 
Case 01-39517-sgj7 Doc-287 Filed 06/17/20 Entered 06/17/ 0 14:34:13 Page 4of9

SERVER: TAXSRV02 PRINT. DATE: 4/2002 9:28:44 AM PAGE 1
DATABASE: THXOFFICE Ss
USER: dtdal RUN DATE: 11/13/2001
Boa a ae 5 2 ACCOUNT INFORMATION wae een ere eee eee eee
ACCOUNT NUMBER: 00010175172 APPRAISAL DIST: P
LEGAL: DRUG EMPORIUM #17 OWNER: NEW PLANO DRUG "S" corp
BUSINESS PERSONAL»PROPERTY 1021 N CENTRAL EXPY :
PLANO, TX 75075-8806
aren seis ee leis SSeisimiee = a= ee eee STATUS INFORMATION ween none eee eee nee
APPRAISED VAL: 1,241,369 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: _ PAGE: 0
IMPROVEMENT VAL: 0 AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE

YEAR BUILT: 0
ROLL CODE: P

SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00

EXEMPTION CODES:
FIDUCIARY CODES:

LOCATION: 0000800 E ROAD TO SIX FLAGS ST LAST PAYMENT ON: 01/31/2000
noo nen n ne nee eee -- +--+ eee ACCOUNT RECEIVABLES - FISCAL VALUES --------------.-~-.-.-_ 2. .
TYPE REC. BAL PEN. DUE INT. DUE ATTY FEE TOTAL DUE ” PAID REFUND
*2001
220 Levy 3,411.10. 0.00 0.00 0.00 3,411.10 0.00 0.00
224 Levy 2,905.67 0.00 0.00 0.00 2,905.67 0.00 0.00
225 Levy 1,320.94 0.00 0.00 0.00 1,320.94 0.00 0.00
SUB TOTAL 7,637.71 0.00 0.00 0.00 7,637.71 0.00 0.00
*2000 : .
220 Levy 3,438.79 240.72 68.78 0.00 3,748.29 0.00 0.00
224 Levy 2,929.27 205.05 58.59 0.00 3,192.91 0.00 0.00
225 Levy 1,331.67 93.22 26.63 0.00 1,451.52 0.00 0.00
SUB TOTAL 7,699.73 538.99 154.00 0.00 8,392.72 0.00 0.00
TOTAL 15,337.44 538.99 154.00 0.00 16,030.43 0.00 0.00
>
Case 01-39517-sgj7 Doc-287 Filed 06/17/20 Entered 06/17/20 14:34:13 Page 5 of9

SERVER: TAXSRV02 PRINT DATE: 4/2002 9:43:56 AM \ PAGE 1
DATABASE: TAXOFFICE
USER: dtdal | RUN DATE: 11/14/2001 +
oon nnn nnn nee eee ee en enone ACCOUNT INFORMATION weno eee none eee eee
ACCOUNT NUMBER: 00009237992 ~ . APPRAISAL DIST: P
LEGAL: DRUG EMPORIUM, #4 . OWNER: NORTEX DRUG DISTRIBUTORS INC
BUSINESS PERSONAL, PROPERTY 1021 N CENTRAL EXPY
PLANO, TX 75075-8806
wren eee ee nee ee nn eee eee STATUS INFORMATION =~ -~-------------------+--------- =
APPRAISED VAL: 1,108,586 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: PAGE: 0
IMPROVEMENT VAL: Q AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00

ROLL CODE: P

EXEMPTION CODES: S
FIDUCIARY CODES:

LOCATION: 0000770 W BEDFORD EULESS RD LASY PAYMENT ON: 01/31/2000

one nnn nee n-ne eee ACCOUNT RECEIVABLES - FISCAL VALUES ---------------~-------------

TYPE. REC. BAL PEN. DUE INT. DUE ATTY FEE TOTAL DUE : PAID REFUND

*2001
028 Levy 5,554.02 0.00 0.00 9.00 5,554.02 0.00 0.00
220 Levy 3,046.23 0.00 0.00 0.00 3,046.23 0.00 0.00
224 Levy 2,594.87 0.00 0.00 0.00 2,594.87 0.00 0.00
225 Levy 1,179.65 0.00 0.00 0.00 1,179.65 0.00 0.00
916 Levy 18,324.93 0.00 0.00 0.00 18,324.93 0.00 0.00
SUB TOTAL 30,699.70 0.00 0.00 0.00 30,699.70 0.00 0.00

*2000
028 Levy 6,476.55 453.36 129.53 0.00 7,059.44 0.00 0.00
220 Levy 3,482.70 243.79 69.65 0.00 3,796.14 0.00 0.00
224 Levy 2,966.66 207.67 39.33 0.00 3,233.66 0.00 0.00
225 Levy 1,348.67 94.41 26.97 9.00 1,470.05 0.00 0.00
916 Levy 21,261.07 1,488.27 425.22 0.00 23,174.56 0.00 0.00
SUB TOTAL 35,535.65 2,487.50 710.70 0.00 38,733.85 0.00 0.00
TOTAL 66,235.35 2,487.50 710.70 0.00 69,433.55 0.00 0.00
Case 01-39517-sgj7 Doc287 Filed 06/17/20 Entered 06/1 7/20 14:34:13 Page 6 of 9

SERVER: TAXSRV02 PRINT DATE: ./09/2002 4:38:23 PM
DATABASE: TAKOFFICE é
USER: dtdal RUN DATE: 10/15/2001

ACCOUNT INFORMATION

PAGE 1

ACCOUNT NUMBER: 00009517359
LEGAL: DRUG EMPORIUM, # .
BUSINESS PERSONAL. PROPERTY

APPRAISAL DIST: P .
OWNER: NORTEX DRUG DISTRIBUTORS INC
1021 N CENTRAL EXPY
PLANO, TX 75075-8806

STATUS INFORMATION

APPRAISED VAL: 1,167,199 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: PAGE: 0
IMPROVEMENT VAL: 0 AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00
ROLL CODE: P
~~
EXEMPTION CODES;
FIDUCIARY CODES: ;
5
LOCATION: 0006242 HULEN BEND BLVD LAST PAYMENT ON: 01/31/2000
woe n een en ene e eee ee eee eee ACCOUNT RECEIVABLES - FISCAL VALUES -----------------------.--___
TYPE REC. BAL PEN. DUE INT. DUB ATTY FEE TOTAL DUE PAID REFUND
*2001
026 Levy 10,096.27 0.00 0.00 0.00 10,096.27 0.00 0.00
220 Levy 3,207.29 0.00 0.00 0.00 3,207.29 0.00 0.00
223 Levy 233.44 0.00 0.00 0.00 233.44 0.00 0.00
224 Levy 2,732.06 0.00 0.00 0.00 2,732.06 0.00 0.00
228 Levy 1,242.02 0.00 0.00 0.00 1,242.02 0.00 0.00
912 Levy 19,912.41 0.00 0.00 0.00 19,912.41 0.00 0.00
SUB TOTAL 37,423.49 0.00 0.00 0.00 37,423.49 0.00 0.00
*2000
026 Levy 9,887.95 692.16 197.76 0.00 10,777.87 0.00 0.00
220 Levy 3,105.21 217.36 62.10 0.00 3,384.67 0.00 0.00
223 Levy 226.01 15.82 4.52 0.00 246.35 0.00 0.00
224 Levy 2,645.11 185.16 52.90 0.00 2,883.17 0.00 0.00
225 Levy 1,202.49 84.17 24.05 0.00 1,320.72 0.00 0.90
912 Levy 19,278.69 1,349.51 385.57 0.00 21,013.77 0.00 0.00
SUB TOTAL 36,345.46 2,544.18 726.90 0.00 39,616.54 0.00 0.00
TOTAL 73,768.95 2,544.18 726.90 0.00 77,040.03 0.00 0.00
Case 01-39517-sgj7 Doe287 Filed 06/17/20 Entered 06/17/20 14:34:13 Page 7 of9

SERVER: TAXSRV02 PRINT DATE: . .09/2002 4:39:17 PM 2 ; PAGE 1
DATABASE: TAXOFFICE
USER: dtdal RUN DATE: 10/15/2001

Soke See See SSE =Sk == eee === ACCOUNT INFORMATION we eee nee nee ee eee

ACCOUNT NUMBER: 00009561129 APPRAISAL DIST: P
LEGAL; DRUG EMPORIUM, #23, OWNER: NORTEX DRUG DISTRIBUTORS INC
BUSINESS PERSONAL PROPERTY 1021 N CENTRAL EXPY

PLANO, TX 75075-8806

ie Renin eminence eee twa cceeee STATUS INFORMATION ww een ence ene eee eee

APPRAISED VAL: 963,359 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: PAGE: 0
IMPROVEMENT VAL: 0 AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00
ROLL CODE: B
~
EXEMPTION CODES:
FIDUCIARY CODES: .
28
LOCATION: 0006900 RIDGMAR MEADOW RD LAST PAYMENT ON: 01/31/2000
we ne nen nnn nee een eens ACCOUNT RECEIVABLES - FISCAL VALUES --------------------~--------
TYPE REC. BAL PEN. DUE INT. DUE ATTY FEE TOTAL DUE PAID REFUND
#2001
220 Levy 2,647.17 0.00 0.00 0.00 2,647.17 0.00 0.00
223 Levy 192.67 0.00 0.00 0.00 192.67 0.00 0.00
224 Levy 2,254.93 0.00 0.00 0.00 2,254.93 0.00 0.00
225 Levy 1,025.11 0.00 0.00 0.00 1,025.11 0.00 0.00
SUB TOTAL 6,119.88 0.00 0.00 0.00 6,119.88 0.00 0.00
*2000
220 Levy 3,070.98 214.97 61.42 0.00 3,347.37 9.00 0.00
223 Levy 223.52 15.65 4.47 0.00 243.64 9.00 0.00
224 Levy 2,615.95 183.12 52.32 0.00 2,851.39 0.00 0.00
225 Levy 1,189.23 83.25 23.78 0.00 1,296.26 0.00 0.00
SUB TOTAL 7,099.68 496.99 141.99 0.00 7,738.66 0.00 0.00

TOTAL 13,219.56 496.99 141.99 0.00 13,858.54 0.00 0.00
Case 01-39517-sgj7 Doc 287 Filed 06/17/20 Entered 06/17/20 14:34:13 Page 8 of 9

In Re NORTEX DRUG Northern District of Texas
DISTRIBUTORS, INC. Dallas Division

Case No. 01-39517-SGJ-7
STATE OF TEXAS )
COUNTY OF TARRANT )
AFFIDAVIT

BEFORE ME, THE UNDERSIGNED AUTHORITY, A NOTARY PUBLIC IN AND FOR
TARRANT COUNTY, TEXAS, PERSONALLY APPEARED WENDY BURGESS, WHO HAVING
BEEN FIRST DULY SWORN UPON HER OATH DID STATE AS FOLLOWS:

"MY NAME IS WENDY BURGESS. I AM OVER THE AGE OF EIGHTEEN (18) AND
I HAVE NEVER BEEN CONVICTED OF A FELONY. I AM FULLY COMPETENT TO MAKE
THIS AFFIDAVIT. I AM ABLE TO SWEAR, AS I DO HEREBY SWEAR THAT ALL
STATEMENTS MADE HEREIN ARE TRUE AND CORRECT AND BASED ON PERSONAL
KNOWLEDGE .

"I AM EMPLOYED AS THE TAX ASSESSOR-COLLECTOR FOR THE TARRANT COUNTY
TAX OFFICE, TARRANT COUNTY, TEXAS. I HAVE THE AUTHORIZATION AND CAPACITY
TO EXECUTE THE APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS ON BEHALF OF
TARRANT COUNTY.”

AFFIANT FURTHER SAITH NOT.

 
  
 

BURGESS
ASSESSOR-COLLECTOR

TARRANT COUNTY TAX OFFICE

BEFORE ME, THE UNDERSIGNED AUTHORITY ON THIS DAY PERSONALLY
APPEARED WENDY BURGESS, KNOWN TO ME TO BE THE TAX ASSESSOR-COLLECTOR FOR
TARRANT COUNTY, AND ACKNOWLEDGED TO ME THAT SHE EXECUTED THE ABOVE AND
HAS AUTHORITY TO ACT FOR AND ON BEHALF OF THE REFERENCED TAXING
AUTHORITIES.

It
GIVEN UNDER MY HAND AND SEAL OF OFFICE ON THIS Gt DAY OF

LW , 2020.
l [ lorido . Aces

NOTARY PUBLIC ( STATE OF TEXAS

MY COMMISSION ‘EXPIRES: jlO.F1

 

 

 

CHARLOTTE J. TACKETT
Notary Public-State of Taxas
\o} Notary ID #4576890

# Commission Exp. JAN. 12, 2024

  

 

 
 

17/20 Entered 06/17/20 14:34:13 Pe@QenQsein@iteesees

0
Cathy Talcott Larry Gaddes
2019-2020 President Secretary, Treasurer

TaX ASSESSOR-COLLECTORS
ASSOCIATION OF TEXAS
2020 Member
Wendy Burgess
Tarrant County
Tax Assessor-Collector
TAC ID # 248259
